516 S.W.2d 180 (1974)
E. E. SHACKELFORD, Appellant,
v.
The STATE of Texas, Appellee.
No. 48685.
Court of Criminal Appeals of Texas.
December 4, 1974.
Laird Palmer, Austin, for appellant.
Norman Manning, County Atty., Georgetown, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for criminal libel under Articles 1269 through 1292, Vernon's Ann.P.C. (1925).[1] The jury assessed punishment of one year in the county jail.
The record contains no statement of facts. Appellant represented himself at trial and apparently did not request a court reporter.
The appellant's main contentions are that the libel statutes are unconstitutional as violative of the First and Fourteenth Amendments of the United States Constitution. Although there is a serious question as to the constitutionality of the criminal libel statutes, it is unnecessary to reach that question.
The complaint upon which this conviction was founded contains a fundamental defect. The jurat on the complaint is defective because it was undated. The jurat to the complaint reads as follows:
"Sworn to and subscribed before me by Mike Harrell on this _______ Day of March, A.D. 1973."
To be sufficient, the jurat must be dated. An undated jurat vitiates the complaint. Article 2.04, Vernon's Ann.C.C.P.; Ex parte Day, 125 Tex. Crim. 8, 66 S.W.2d 695 (1933); Brown v. State, 163 Tex. Crim. 527, 294 S.W.2d 722 (1956); and see also Heredia v. State, 468 S.W.2d 833 (Tex.Cr. App.1971). Since there can be no valid information in the absence of a valid complaint, a complaint without a proper jurat will not support an information. Articles 15.04 and 21.22, V.A.C.C.P.; Carpenter v. State, 153 Tex. Crim. 99, 218 S.W.2d 207 (1949). Therefore, the conviction is void.
For the reasons stated herein, the judgment is reversed and the prosecution ordered dismissed.
NOTES
[1]  Articles 1269 through 1292, V.A.P.C. (1925), have been repealed in toto by the new Penal Code effective January 1, 1974, Acts 1973, 63rd Legislature, Chapter 399, Section 3, Page 994.